Citation Nr: 1540235	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  14-26 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a respiratory disability.  

2.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disorder and asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to May 1976.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans law Judge (VLJ) in a July 2015 video conference hearing; a transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed January 2005 rating decision denied the claim of service connection for breathing problems based on findings that there was no diagnosed disability and no verification of exposure to asbestos.  

2.  Evidence received since the January 2005 rating decision denying service connection for breathing problems, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for a respiratory disability, and raises a reasonable possibility of substantiating the claim.   

3.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's respiratory disability, diagnosed as chronic obstructive pulmonary disorder (COPD) and asbestosis, had its onset in service.  

CONCLUSIONS OF LAW

1.  The January 2005 rating decision denying service connection for breathing problems is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).  

2.  New and material evidence has been received to reopen the claim of service connection for breathing problems.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  Service connection for a respiratory disability, to include COPD and asbestosis, is warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Respiratory Disability - New and Material Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 C.F.R. § 5108.   

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, a January 2005 rating decision denied service connection for breathing problems.  The Veteran did not appeal the January 2005 rating decision, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the January 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection was received in April 2011.  

Since the January 2005 rating decision, the Veteran has submitted additional evidence, including an April 2014 VA examination report, diagnosing COPD and asbestosis.  This evidence is new, in that it was not previously of record at the time of the January 2005 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a respiratory disability.  


Respiratory Disability - Service Connection Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has current diagnoses of COPD and asbestosis.  See April 2014 VA examination.  He contends that his respiratory disability is due to Agent Orange, or alternatively due to asbestos exposure while working aboard the USS Hancock (from February 1974 to February 1976).  See August 2013 notice of disagreement.  He indicates that his duties during active service including working as a welder, plumber, and firefighter.  See April 2011 claim.  The evidence of record includes an April 2014 VA examination wherein the examiner noted that the Veteran has a significant smoking history, a history of obesity, and obstructive sleep apnea.  Nonetheless, the examiner opined that the Veteran's pulmonary disease was likely multifactorial, but likely partially due to exposure to asbestos as a Navy hull technician.  The Board notes that the April 2014 VA examination is the only competent medical opinion of record.  As the opinion was provided by a medical expert competent to provide an opinion on the matter, and the opinion was based on a review of the claims folder, the Board finds such opinion to be persuasive, and the most probative evidence of record.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to service connection for COPD and asbestosis as secondary to conceded asbestos exposure during active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received, the claim of service connection for a respiratory disability is reopened.  

Service connection for COPD and asbestosis is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


